Citation Nr: 0922342	
Decision Date: 06/15/09    Archive Date: 06/23/09

DOCKET NO.  06-19 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Louisville, Kentucky


THE ISSUE

Entitlement to an initial compensable rating for service-
connected bilateral stress fractures, left and right tibia.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from June 2000 to April 
2003.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision in which 
the RO, in pertinent part, granted service connection and 
assigned a non compensable rating for bilateral stress 
fractures, left and right tibia.  The Veteran has perfected 
an appeal with respect to the initial disability rating 
assigned.  

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service-connection, the Board 
has characterized the issue in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the Veteran's most recent VA examination in May 12, 2007, 
the examiner noted that x-rays were taken of both the tibia 
and fibula per the RO request.  However, the claims file does 
not contain x-ray results nor does the May 12, 2007 
examination report discuss the Veteran's x-ray results.  

The Board emphasizes that records generated by VA facilities 
that may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, on remand, the RO must 
obtain the x-ray results from the VA Hospital in Louisville, 
Kentucky, following the procedures prescribed in 38 C.F.R. § 
3.159 (2008) as regards requesting records from Federal 
facilities.  If the requested x-ray records are obtained and 
associated with the claims file, the May 12, 2007 examiner, 
if available, should again review the entire record and 
provide an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the x-ray results from the 
Veteran's May 12, 2007 examination from 
the VA Hospital in Louisville, Kentucky.  
All records obtained pursuant to this 
request must be included in the Veteran's 
claims file.  If the search for such 
records has negative results, 
documentation to that effect should be 
included in the claims file.  

2.  After the x-ray results have been 
obtained, the records should be 
associated with the claims file and the 
claims file should then be sent to the 
May 12, 2007, VA examiner, if available, 
for an addendum opinion.  

3.  After completion of the foregoing and 
after undertaking any further notice or 
development deemed warranted by the 
record, the RO must readjudicate the 
Veteran's claim on the merits.  
Consideration should be given to the case 
of Fenderson v. West, 12 Vet. App. 119 
(1999).  Therein, the Court held that, 
with regard to initial ratings following 
the grant of service connection, separate 
ratings can be assigned for separate 
periods of time based on the facts 
found-a practice known as "staged" 
ratings.

If any determination remains adverse to 
the Veteran, then he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
should be afforded a reasonable period of 
time within which to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).  

